Citation Nr: 1747885	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  12-11 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for a skin condition, to include as due to an undiagnosed illness.

2. Entitlement to service connection for night sweats, to include as due to an undiagnosed illness.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 



ATTORNEY FOR THE BOARD

Erin J. Carroll, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August to December 1985 and from November 1990 to May 1991; including service in Southwest Asia from December 1990 to April 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The Veteran was previously denied service connection for his skin rashes and night sweats in a June 2009 rating decision. 

In February 2016, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing.   A copy of the transcript has been associated with the record.

In April 2016, the Board found that the finality of the previous denial of the Veteran's claim had been vitiated and obviated the need for new and material evidence to reopen the service connection claims.  The matter was remanded to afford the Veteran new VA examinations for his claimed conditions, which was completed in July 2016.

A March 2015 rating decision denied entitlement to service connection for painful joints and insomnia, while also declining to reopen the claims for service connection for low back pain, a right shoulder condition, myofascial pain (possible C7 radiculopathy) of the left shoulder, and myofascial pain (possible C7 radiculopathy) of the left hand.  In October 2015, the Veteran filed a timely notice of disagreement (NOD) in response to the March 2015 rating decision, specifically regarding the claims for low back pain, painful joints, a right shoulder condition, and myofascial pain of the left shoulder and left hand.  The RO has recognized the notice of disagreement and is currently in the process of developing the appeal.  The Board will defer further action at this time.  Cf. Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  


FINDINGS OF FACT

1. The Veteran's current skin condition had its onset in service.

2. The Veteran had active service in the Southwest Asia theater of operations during the Persian Gulf War era.

3. The Veteran has had recurrent signs or symptoms of night sweats that have not been attributed to a known clinical diagnosis.


CONCLUSIONS OF LAW

1. The criteria for service connection for a skin condition are met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

2. The criteria for service connection for night sweats as an undiagnosed illness are met. 38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Entitlement to Service Connection 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016). 

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms. Charles v. Principi, 16 Vet. App 370, 374 (2002). 

When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011). 

The Veteran's claims for service connection are premised on the presumptions applicable to Persian Gulf Veterans' with chronic qualifying disabilities, including undiagnosed illnesses.  38 U.S.C.A. § 1117. 

Military records reflect that the Veteran had active military service in the Southwest Asia Theater of Operations during the Persian Gulf War.  Under 38 C.F.R. § 3.317, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  For disability due to undiagnosed illness and medically unexplained chronic multi symptom illness, the disability must have been manifest either during active military service in the Southwest Asia Theater of operations or to a degree of 10 percent or more not later than December 31, 2016. 38 C.F.R. § 3.317 (a). 

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis. In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service. Gutierrez v. Principi, 19 Vet. App. at 8-9. Further, lay persons are competent to report objective signs of illness.  Id.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar. See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification. 38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders. 38 C.F.R. § 3.317 (b). 

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest. 
38 C.F.R. § 3.317(a)(4).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

      A. Skin Condition

In submitting his claim to VA, the Veteran has reported that he was exposed to contaminated water, that was not chemically treated, after which he experienced rashes on his skin during service in the Gulf.  See Board Hearing Testimony p. 4.  A DD Form 214 reflects that the Veteran served in Southwest Asia from December 1990 to April 1991; therefore, the Veteran is a "Persian Gulf veteran" (i.e., had active military service in the Southwest Asia Theater of operations during the Gulf War) as defined by 38 C.F.R. § 3.317.  The Board notes that the Veteran has specifically claimed service connection for a skin condition on a presumptive basis as a Persian Gulf veteran with an undiagnosed illness; however, as service connection is being granted on a direct basis in the instant decision, there is no need to address the presumptive service connection provisions under 38 C.F.R. § 3.317, or discuss entitlement to service connection on any other basis, as other theories of service connection are being rendered moot, leaving no question of law or fact to decide. See 38 U.S.C. A. § 7104 (West 2014). 

The July 2016 VA examination report noted a diagnosis of tinea corporis in 1998.  Thus, the first element of direct service connection is met.

An in-service injury or event is established by the February 1991 letter from the Veteran to his mother in law, in which he reported experiencing a rash while stationed in the Gulf.  Additionally, in January 2012, the Veteran submitted a statement in which a fellow soldier corroborated the Veteran's reports of an in-service rash.  An April 1991 service treatment record also noted the Veteran's reports of a rash during his time in the Gulf.  Thus, the second element of direct service connection is met.  

Post-service treatment records have documented symptomatology related to a skin condition since July 1994, which has continued through April 2017. 

At the February 2016 hearing, the Veteran testified that his skin disability began during service and had continued for the 25 years since separation.  The Veteran's statements are competent and credible.

In July 2016, the RO afforded the Veteran a dermatological examination to evaluate his skin condition.  He reported that the skin lesions began in 1991, while he was stationed in the Saudi area.  He also stated that he treated the condition himself while on active duty.  The outbreaks had continued since separation from service on an intermittent basis, every two to three weeks.  The examiner opined that the condition was less likely than not related to service, based upon a lack of documentation of in-service treatment or complaints related to a skin condition.    

The July 2016 VA examiner provided a negative nexus opinion; but this was based exclusively on a lack of documented treatment in service without consideration of the Veteran's statements regarding the onset and his self-treatment of the rash during service.  Relying on the absence of evidence in medical records to provide a negative opinion is contrary to established case law, and such opinions are therefore inadequate.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).

Based upon the consistency of the Veteran's statements, the April 1991 service treatment record noting an in-service rash, the post-service treatment records documenting the consistency of the skin condition and symptoms, and the supporting lay statement submitted by the Veteran's friend, the Board finds that this evidence weighs in favor of service connection for a skin condition.  See 38 U.S.C.A. § 7104 (West 2014).

      B. Night Sweats

In submitting his claim to VA, the Veteran reported that he began experiencing night sweats while on active duty in Saudi Arabia in January 1991.  Specifically, he testified that he developed the night sweats after being prescribed a medication to treat exposure to gas and chemical substances in the Gulf.  See Board Hearing Testimony p. 5.  He stated that the night sweats had continued to occur on a daily basis since separation from service.

Post-service VA treatment records and VA examination reports from November 1997 through January 2016 documented the Veteran's reports of night sweats since service.  In this regard, the Board observes that of the medical records contained in the file, none attribute the Veteran's night sweats to any known clinical diagnosis.

In September 2013, the Veteran's wife submitted a statement in which she reported that he began to sweat heavily at night when he returned from his deployment in the Gulf. 

In July 2016, the Veteran underwent a VA examination to evaluate his night sweats.  He reported that they began while he was stationed in Saudi Arabia in 1991 and that they had worsened since separation from service.  The examiner opined that the night sweats were a diagnosable, but medically unexplained condition of unknown etiology.  The examiner went on to state that it was less likely that the night sweats could be attributed to a clinical diagnosis.  Thus, she reasoned that they were less likely related to service.  This opinion is contradictory; as the examiner initially stated that the night sweats were diagnosable, but went on to conclude that they could not be attributed to a clinical diagnosis.  For this reason, the Board finds the July 2016 opinion to be of little probative value.   

The Veteran has testified that he developed night sweats during his Gulf War deployment, after he received treatment for exposure to chemicals and gas.  The Veteran is competent to report these experiences; and his reports are credible.  The claims file also contains post-service treatment records dated shortly after the Veteran's deployment that document his reports of daily night sweats that he has consistently stated began in 1991 in Saudi Arabia, as well as his wife's September 2013 statement which corroborated his symptomatology since service.  In addition, the pertinent post-service medical evidence contained in the claims file sets forth a VA medical doctor's opinion, from July 2016, that the Veteran's night sweats could not be attributed to a clinical diagnosis. 

For disability due to undiagnosed illness, the disability must have been manifest either during active military service in the Southwest Asia Theater of operations or to a degree of 10 percent or more not later than December 31, 2016. See 38 C.F.R. § 3.317 (a) (emphasis added).  Although he did not have the disability to a degree of 10 percent or more, the evidence shows it was manifested in service and the 10 percent disability requirement does not apply.

With resolution of all reasonable doubt in the Veteran's favor, the Board concludes that the Veteran's night sweats are symptomatology associated with an undiagnosed illness that manifested during the Veteran's active military service in the Southwest Asia Theater of operations.  Therefore, the claim is granted.


ORDER

Entitlement to service connection for a skin condition is granted.

Entitlement to service connection for night sweats, to include as due to an undiagnosed illness, is granted.




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


